Citation Nr: 1445260	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  10-23 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased disability rating for chondromalacia of the right knee, currently rated 10 percent disabling.

2.  Entitlement to an increased disability rating for chondromalacia of the left knee, rated 10 percent disabling for the period prior to June 30, 2014.

3.  Entitlement to an increased disability rating for residuals of meniscus tear, left knee (formerly chondromalacia of the left knee), rated 20 percent disabling, from June 30, 2014.

4.  Entitlement to an increased disability rating for a lumbar spine strain with degenerative changes, rated 10 percent disabling prior to January 24, 2013, and 20 percent disabling thereafter.

5.  Entitlement to an increased disability rating for left lower radiculopathy, rated 10 percent disabling prior to March 19, 2010, and 20 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and G.M.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from January 1990 to February 1998.

These matters came to the Board of Veterans' Appeals (Board) from a September 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge at an August 2011 hearing at the RO; the transcript is of record.

In a March 2013 rating decision, the Appeals Management Center (AMC) assigned a 20 percent disability rating to lumbar spine with degenerative changes, effective January 24, 2013, and assigned a 20 percent disability rating to left lower radiculopathy, effective March 19, 2010.  

In a July 2014 rating decision, the AMC assigned a 20 percent rating to residuals of meniscus tear, left knee( previously rated as chondromalacia, left knee), effective June 30, 2014.  Thus, the 10 percent rating assigned to chondromalacia, left knee, was discontinued effective June 30, 2014.  

Although increased ratings have been granted, the issues remain in appellate status, as the maximum schedular ratings have not been assigned.  AB v. Brown, 6 Vet. App. 35 (1993). 

These issues were remanded in October 2012 and January 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A Remand confers on the Veteran the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The United States Court of Appeals for Veterans Claims has indicated that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Given those pronouncements, and as will be discussed below, the fact that the some of the development sought by the Board in this case has not been fully completed, another remand is now unfortunately required.  38 C.F.R. § 19.9 (2013).

In January 2014, the issues were remanded to obtain an addendum opinion from the January 2013 VA examiner with regard to the functional limitations affecting the lumbar spine and knees caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  The examiner was also asked to attempt to estimate additional loss of function during such flare-ups and such additional loss should be expressed in degrees of motion.  This opinion was requested in light of the Veteran's January 8, 2013 assertion that it was a good time to schedule her for a VA examination to assess flare-ups.  If the January 2013 VA examiner, a physician, was unavailable, the case was to be referred to another physician with appropriate expertise for the requested opinion.

In June 2014, the Veteran underwent a VA examination pertaining to the lumbar spine and knees with a nurse practitioner.  

With regard to the lumbar spine, the examiner checked the 'Yes' box indicating flare-ups.  The Veteran described the pain in her low back as burning and stabbing, rating the pain at 7/10 with flares to "12/10."  Due to pain with flares, which she reported is quite disabling, pain limits her ability to walk or stand for more than 30 minutes.  She reported frequent flares, about once every 2 weeks.  She is limited in her ability to do exercises that would be overall helpful to her health but the back pain limits her ability to do so.  She reported weakening, lack of endurance, instability of station, and being unable to lift weight over about 15 pounds.  The examiner commented that the issue could not be resolved without speculation as a flare was not observed.  Her pain was rated at 6/10.  

With regard to the knees, the examiner checked the 'Yes' box indicating flare-ups.  The Veteran reported constant pain rated at 4/10 with flares to 8/10.  Due to pain with a flare she has weakening, instability with her left knee at times giving out on her, instability of station, disturbance of locomotion and interference in carrying weight over 15 pounds.  She has trouble squatting.  She cannot participate in sporting activities.  The examiner commented that the issue could not be resolved without speculation as a flare was not observed.  Her pain was rated at 3/10.

As such examination was not conducted by a physician and as such opinion did not adequately address flare-ups associated with her lumbar spine and knees, remand is necessary to afford the Veteran another examination.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and coordinate with her to schedule a VA examination with a physician with appropriate expertise.  To the extent possible such examination should be scheduled during a time in which she is experiencing a flare-up of her service-connected knee disabilities.  All such efforts must be documented in the claims file.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The ranges of right and left knee flexion and extension should be reported in degrees. 

The examiner should also provide a specific opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare-ups.  The examiner should comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  The examiner should attempt to estimate additional loss of function during such flare-ups and such additional loss should be expressed in degrees of motion.  

The examiner should report if there is ankylosis of either knee and, if so, the angle at which the knee is held.

The examiner should also report whether there is subluxation or instability of either knee, and if present, provide an opinion as to its severity.

The examiner should also report the nature and severity of any impairment of the tibia and fibula, including the severity of any associated knee disability, any malunion or nonunion of the tibia and fibula, and whether there is any loose motion requiring a brace.

The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, the examiner must provide a reason for doing so.

2.  Contact the Veteran and coordinate with her to schedule a VA examination with a physician with appropriate expertise.  To the extent possible such examination should be scheduled during a time in which she is experiencing a flare-up of her service-connected lumbar spine disability.  All such efforts must be documented in the claims file.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The ranges of thoracolumbar spinal motions should be reported in degrees. 

The examiner should also provide a specific opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare-ups.  The examiner should comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  The examiner should attempt to estimate additional loss of function during such flare-ups and such additional loss should be expressed in degrees of motion.  
  
The examiner must acknowledge and discuss the Veteran's reports of back impairment during periods of flare-up and specifically provide an opinion as to any additional limitation of spinal motion (in degrees) during such periods.  If such an opinion cannot be provided, the examiner must provide a rationale to support such a conclusion.

The examiner should report whether there is any ankylosis of the thoracolumbar spine or entire spine.  If ankylosis is present, the examiner should specify whether it is favorable or unfavorable and the angle at which the spine is held.

The examiner should also report whether there is any muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The examiner should also specify the nerves affected by the low back disability and provide an opinion as to the severity of any associated paralysis, neuritis, or neuralgia.

The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, the examiner must provide a reason for doing so.

3.  In the interest of avoiding future remand, the AMC/RO should then review the opinions and/or examination reports to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies.

4.  After completion of the above, review the expanded record and readjudicate the increased rating claims.  If any of the benefits sought are not granted in full, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and her representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



